EXHIBIT 10.1




SETTLEMENT AND RELEASE AGREEMENT




THIS SETTLEMENT AND RELEASE AGREEMENT (this “Agreement”), dated January 9, 2020
is made and entered into by and between Ralph Hofmeier (“Employee”) and Energy
and Water Development Corp. f/k/a Eurosport Active World Corp. (the “Company”).
 Employee and Company are each referred to herein as a “Party” and are
collectively referred to herein as the “Parties.”




BACKGROUND




WHEREAS, the Company and Employee entered into that certain Employment Contract
dated January 1, 2012 (the “Employment Contract”); and




WHEREAS, as of December 31, 2019, the Company has accrued but has not paid
$1,175,000.00 in compensation due to Employee pursuant to Section 4 of the
Employment Contract (the “Accrued Payment Amount”); and




WHEREAS, as soon as practicable following the execution of this Agreement, the
Company shall amend its Articles of Incorporation to designate a new class of
Series A Preferred Stock, par value $0.001 per share (the “Series A Preferred
Stock”).




NOW, THEREFORE, to avoid the costs and uncertainties of litigation, to promote
the common interests among the Parties, and without admission of any liability
or wrongdoing on the part of any Party, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:




AGREED TERMS






1.

Settlement Payment. In consideration of Employee’s execution of and compliance
with this Agreement, including Employee’s waiver and release of claims in
Section 2, and in full satisfaction of all claims Employee may have against the
Company relating to the Accrued Payment Amount, the Company agrees to issue to
Employee (i) 1,022,095 shares of its Common Stock, par value $0.001 per share
and (ii) 2,002,488 shares of its Series A Preferred Stock (collectively, the
“Shares”).



a.

Employee agrees and acknowledges that the Company and its counsel have not made
any representations to Employee regarding the tax consequences of any payments
or amounts received by Employee pursuant to this Agreement. Employee agrees to
indemnify the Company against the payment of any taxes, interest, penalties, and
other liabilities or costs that may be assessed on the settlement payment
described above.



2.

Release and Waiver of Claims. In exchange for the consideration provided by the
Company in this Agreement, Employee and Employee’s heirs, executors,
representatives, administrators, agents, and assigns (collectively the
“Releasors”) irrevocably and unconditionally fully and forever waive, release,
and discharge the Company, including the Company’s parents, subsidiaries,
affiliates, predecessors, successors, and assigns, and each of its and their
respective officers, directors, employees, shareholders, representatives, and
agensts in their corporate and individual capacities (collectively, the
“Released Parties”), from any and all claims, demands, actions, causes of
actions, judgments, rights, fees, damages, debts, obligations, liabilities, and
expenses (inclusive of attorneys’ fees) of any kind whatsoever, whether known or
unknown (collectively, “Claims”), that Releasors may have or have ever had
against the





--------------------------------------------------------------------------------

Released Parties, or any of them, arising out of, or in any way related to
Accrued Payment Amount.  This release and waiver of Claims excludes, and
Employee does not waive, release, or discharge any claims which cannot be waived
by law.

3.

Representations.  Employee represents that no promise or inducement has been
made or offered by the Company, except as set forth herein, and that this
Agreement is not executed in reliance upon any statement or representation of
the Company or its representatives, not otherwise reflected herein.  Employee
has not assigned, pledged, or otherwise in any manner whatsoever sold or
transferred, either by instrument or otherwise, any right, title interest,
demand, cause of action, or claim that is the subject of the releases set forth
in Section 2.  Each signatory to this Agreement has full and complete
authorization and power to execute this Agreement in the capacity herein stated,
and on behalf of the Party for which the signatory is listed.




a.

Each party hereby warrants and represents that it has full power and authority
to enter into and perform this Agreement, and that its entry into and full
performance of this Agreement will not violate the rights of any third parties,
including, without limitation, any third party’s rights under any
non-solicitation, non-compete, restrictive or other similar covenant or
agreement by which Employee is or may be bound.




b.

Employee understands and accepts that the Shares involve various risks and
acknowledges that it is able to bear any loss associated with an investment in
the Shares or receipt of Shares as payment hereunder.




c.

Employee confirms that it is not relying on any communication (written or oral)
of the Company or any of its affiliates, as investment advice or as a
recommendation to accept the Shares as payment hereunder. It is understood that
information and explanations related to the terms and conditions of the Shares
by the Company or any of its affiliates shall not be considered investment
advice or a recommendation to accept the Shares as payment hereunder, and that
neither the Company nor any of its affiliates is acting or has acted as an
advisor to Employee in deciding to invest in or receive the Shares as payment
hereunder. Employee acknowledges that neither the Company nor any of its
affiliates has made any representation regarding the proper characterization of
the Shares for purposes of determining Employee’s authority to invest in or
receive the Shares as payment hereunder.




d.

Employee is familiar with the business and financial condition and operations of
the Company and has had access to such information concerning the Company and
the Shares as it deems necessary to enable it to make an informed investment
decision concerning the Shares.




e.

Employee has such knowledge, skill and experience in business, financial and
investment matters that it is capable of evaluating the merits and risks of an
investment in or receipt of the Shares as payment hereunder and it has made its
own legal, tax, accounting, and financial evaluation of the merits and risks of
an investment in or receipt of the Shares as payment hereunder and the
consequences of this Agreement.




f.

Employee is an “accredited investor” as defined in Rule 501(a) under the
Securities Act of 1933, as amended (the “Securities Act”) and agrees to furnish
any additional information requested by the Company or any of its affiliates to
assure compliance with applicable U.S. federal securities laws and/or “blue sky”
or other similar laws of any applicable jurisdiction (collectively referred to
as the “State Securities Laws”) in connection with the issuance of the Shares.
 Any information that has been furnished or that will be furnished by Employee
to evidence its status as an accredited investor is accurate and complete, and
does not contain any misrepresentation or material omission.








2




--------------------------------------------------------------------------------



g.

Employee is acquiring the Shares solely for its own beneficial account, for
investment purposes, and not with a view to, or for resale in connection with,
any distribution of the Shares. Employee understands that the Shares have not
been registered under the Securities Act or any State Securities Laws by reason
of specific exemptions under the provisions thereof which depend in part upon
Employee’s investment intent and of its other representations made in this
Agreement. Employee understands that the Company is relying upon the
representations and agreements contained in this Agreement (and any supplemental
information) for the purpose of determining whether this transaction meets the
requirements for such exemptions.




h.

Employee understands that the Shares are “restricted securities” under
applicable federal securities laws and that the Securities Act and the rules of
the U.S. Securities and Exchange Commission (the “Commission”) provide in
substance that Employee may dispose of the Shares only pursuant to an effective
registration statement under the Securities Act or an exemption therefrom, and
Employee understands that the Company has no obligation or intention to register
any of the Shares, or to take action so as to permit sales pursuant to the
Securities Act (including Rule 144 thereunder). Accordingly, Employee
understands that under the Commission’s rules, Employee may dispose of the
Shares principally only in “private placements” which are exempt from
registration under the Securities Act, in which event the transferee will
acquire “restricted securities” subject to the same limitations as in Employee’s
hands. Consequently, Employee understands that it must bear the economic risks
of the investment in the Shares for an indefinite period of time.




i.

Employee agrees: (A) that it will not sell, assign, pledge, give, transfer, or
otherwise dispose of the Shares or any interest therein, or make any offer or
attempt to do any of the foregoing, except pursuant to a registration of the
Shares under the Securities Act and all applicable State Securities Laws, or in
a transaction which is exempt from the registration provisions of the Securities
Act and all applicable State Securities Laws; (B) that the certificates (if any)
representing the Shares will bear a legend making reference to the foregoing
restrictions; and (C) that Company and its transfer agent shall not be required
to give effect to any purported transfer of the Shares except upon compliance
with the foregoing restrictions.




j.

Employee acknowledges that neither the Company nor any other person offered to
sell the Shares to Employee by means of any form of general solicitation or
advertising, including but not limited to (A) any advertisement, article, notice
or other communication published in any newspaper, magazine or similar media or
broadcast over television or radio or (B) any seminar or meeting whose attendees
were invited by any general solicitation or general advertising.




k.

The Company and Employee (each sometimes referred to herein as the “Indemnifying
Party”) will indemnify and hold harmless each other and each other’s respective
officers, directors, employees, agents, and representatives (each sometimes
referred to herein as the “Indemnified Party”) from and against any and all
liability, loss, damage, cost, or expense (including reasonable outside
attorneys’ fees) arising from any claim made as a result of the Indemnifying
Party’s failure to comply with any of the warranties, representations, or
covenants made by the applicable Indemnifying Party in this Agreement. The
applicable Indemnifying Party agrees to reimburse the applicable Indemnified
Party on demand for any payment made or incurred by such Indemnified Party with
respect to any liability or claim to which the foregoing indemnity applies.




4.

No Admission of Liability. The Parties acknowledge that the terms set forth
herein were agreed upon as a compromise and final settlement of all of the
disputes relating to the Accrued Payment Amounts and are not, and may not be
construed as, an admission of liability by the Company and is not to be
construed as an admission that the Company engaged in any wrongful, tortious, or
unlawful activity.  








3




--------------------------------------------------------------------------------



5.

Attorneys’ Fees.  The Parties acknowledge and agree that they are solely
responsible for paying any attorneys’ fees and costs they have incurred and that
neither Party nor its attorney(s) shall seek any award of attorneys’ fees or
costs from the other Party, except as provided herein.  




6.

Further Assurances.  The Parties agree to take all actions and to make, deliver,
and/or sign any other documents and instruments that are necessary to carry out
the terms, provisions, purpose, and intent of this Agreement.




7.

Legally Binding Agreement. The Parties intend that this Agreement be legally
binding upon and shall inure to the benefit of each of them and their respective
successors, assigns, executors, administrators, heirs, and estates.




8.

Entire Agreement. Any recitals set forth at the beginning of this Agreement are
incorporated by reference and made a part of this Agreement. This Agreement
constitutes the entire agreement and understanding of the Parties and supersedes
all prior negotiations and/or agreements, proposed or otherwise, written or
oral, concerning the subject matter hereof. No modification of this Agreement
shall be binding unless in writing and signed by each of the Parties hereto.




9.

New or Different Facts: No Effect. Except as provided herein, this Agreement
shall be, and remain, in effect despite any alleged breach of this Agreement or
the discovery or existence of any new or additional fact, or any fact different
from that which either Party now knows or believes to be true. Notwithstanding
the foregoing, nothing in this Agreement shall be construed as, or constitute, a
release of any Party’s rights to enforce the terms of this Agreement.




10.

Interpretation. Should any provision of this Agreement be declared or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms, or provisions shall not be affected thereby and said illegal or
invalid part, term, or provision shall be deemed stricken from this Agreement.
The headings within this Agreement are purely for convenience and are not to be
used as an aid in interpretation. This Agreement shall not be construed against
either Party as the author or drafter of the Agreement.




11.

Governing Law and Choice of Forum.   This Agreement and all related documents
and all matters arising out of or relating to this Agreement, whether sounding
in contract, tort, or statute are governed by, and construed in accordance with,
the laws of Florida, without giving effect to the conflict of law provisions
thereof to the extent such principles or rules would require or permit the
application of the laws of any jurisdiction other than those of Florida.  Each
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation, or proceeding of any kind whatsoever against any other Party
in any way arising from or relating to this Agreement and all contemplated
transactions, including, but not limited to, contract, equity, tort, fraud, and
statutory claims, in any forum other than the state or federal courts of
Florida.  Each Party irrevocably and unconditionally submits to the exclusive
jurisdiction of such courts. Each Party agrees that a final judgment in any such
action, litigation, or proceeding is conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.




12.

Counterparts. This Agreement may be executed by the Parties in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The Parties agree that PDF or electronic
signatures to this Agreement are authentic and have the same force and effect as
original, manual signatures.




-SIGNATURE PAGE FOLLOWS-





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, each of the Parties
hereto has caused this Settlement and Release Agreement to be executed as of the
date last written above.




COMPANY:




Energy and Water Development Corp.

f/k/a Eurosport Active World Corp.







By: /s/ Irma Velazquez

Irma Velazquez, Chief Operating Officer  







EMPLOYEE:







/s/ Ralph Hofmeier

Ralph Hofmeier








5


